*241Opinion by
Lawrence, J.
In accordance with, stipulation of counsel that the items marked “A” consist of reinforcement bars for prestressed concrete the same in all material respects as those the subject of Preload Construction Corp. et al. v. United States (38 Cust. Ct. 60, C.D. 1844), the claim under paragraph 304, as modified, supra, was sustained. The items marked “B,” stipulated to consist of sets of nuts and washers the same as those involved in said C.D. 1844, were held dutiable at three-tenths of 1 cent per pound under paragraph 330, as modified, supra.